Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	The office action is in response to application filed on 12/23/2019 in which claims 1-17 were presented for examination.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 17 recites “a head guard” in line 1 which lacks antecedent basis in the written specification. For purpose of examining “a head guard” is considered as “An impact-absorbing headgear / helmet liner”.

Claim Objections
Claims 10 and 17 are objected to because of the following informalities: 
- Claim 1 has an additional “period” at the end of wirelessly. 
- Claim 17 recites “Ahead” should insert a space in between and should read “A head”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the band and crown” in line 2. There is insufficient antecedent basis for this limitation in the claim. “a band and crown” were not previously claimed in claim 1. For the purpose of examination, “the band and crown” is considered as “the head encircling band and crown”.
Claim 1 recites the limitation “the pocket” in line 4. There is insufficient antecedent basis for this limitation in the claim. “a pocket” was not previously claimed in claim 1. For the purpose of examination, “the pocket” is considered as “the at least one pocket”.
Claims 2-10 of line 1 recites “The liner of claim 1” lacks clarity, the claim reads “the liner” as an elasticized under helmet skull-cap that comprises a circular head-encircling band having an impact-absorbing gel pad in the pocket, Thus, “the liner” appears to potentially be some other structure that is not defined in claim 1 where claims 2-10 depend from. For the purpose of examination, “the liner” is considered as “an elasticized under helmet skull-cap”.
Claim 2 recites the limitation “the pads” in line 1. There is insufficient antecedent basis for this limitation in the claim. “pads” was not previously claimed. For the purpose of examination, “the pads” is considered as “the impact-absorbing gel pad is removable from the at least one pocket”.
Claim 2 recites the limitation “the pockets” in line 1. There is insufficient antecedent basis for this limitation in the claim. “pockets” was not previously claimed. For the purpose of examination, “the pockets” is considered as “the at least one pocket is formed by””.
Claim 4 recites the limitation “the pads” in line 1. There is insufficient antecedent basis for this limitation in the claim. “pads” was not previously claimed. For the purpose of examination, “the pads” is considered as “the impact absorbing gel pad is made of impact absorbing gel”.
Claim 5 recites the limitation “the gel” in line 1 is considered indefinite. It is unclear which it is referring to. For the purpose of examination, “the gel” is considered as “a gel of the impact-absorbing gel pad”.
Claim 9 recites the limitation “the sensor” in line 1. There is insufficient antecedent basis for this limitation in the claim. “a sensor” was not previously claimed. For the purpose of examination, “the sensor” is considered as “wherein the liner includes a sensor and the sensor includes”
Claim 11 recites the limitation “said band and crown” in line 4. There is insufficient antecedent basis for this limitation in the claim. “a band and crown” were not previously claimed. For the purpose of examination, “the band and crown” is considered as “said head encircling band and crown”.
Claim 11 recites the limitation “the re-usable gel pad” in line 13 has insufficient antecedent basis for this limitation in the claim. “a re-usable gel pad” was not previously claimed. For the purpose of examination, “the re-usable gel pad” is considered as “the at least one impact absorbing re-usable gel pad”. 
Claim 12 recites the limitation “the pads” in line 1. There is insufficient antecedent basis for this limitation in the claim. “pads” was not previously claimed. For the purpose of examination, “the pads” is considered as “the at least one impact-absorbing re-usable gel pad”.
Claim 12 recites the limitation “the pockets” in line 1. There is insufficient antecedent basis for this limitation in the claim. “pockets” was not previously claimed. For the purpose of examination, “the pockets” is considered as “said at least one pocket”.
Claim 13 recites the limitation “the pockets” in line 1. There is insufficient antecedent basis for this limitation in the claim. “pockets” was not previously claimed. For the purpose of examination, “the pockets” is considered as “said at least one pocket”.
Claim 14 recites the limitation “the pads” in line 1. There is insufficient antecedent basis for this limitation in the claim. “pads” was not previously claimed. For the purpose of examination, “the pads” is considered as “the at least one impact-absorbing re-usable gel pad”.
Claim 15 recites the limitation “the gel” in line 1. There is insufficient antecedent basis for this limitation in the claim. “a gel” was not previously claimed. For the purpose of examination, “the gel” is considered as “the at least one impact-absorbing re-usable gel pad”.
Claim 16 recites the limitation “the sensor” in line 2. There is insufficient antecedent basis for this limitation in the claim. “a sensor” was not previously claimed. For the purpose of examination, “the sensor” is considered as “wherein the liner includes a sensor and wherein the sensor is”.
Dependent claims are rejected at least for depending from a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding Claim 1, the broadest reasonable interpretation of the recitation of “a wearer’s head” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body. 
Regarding Claim 11, the broadest reasonable interpretation of the recitation of “the top of a wearer’s head from a forehead area to a back of the neck” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 17 is rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Lampe et al. (US 6397399 B1).
Regarding claim 17, Lampe discloses a head guard (Figs. 4 and 13), comprising: a multi-layered sidewall (Col. 4, lines 21-22; a layer on the inside facing the wearer’s head and one facing outward), the multi-layered sidewall comprising: a stretchable fabric layer (Col- 4, lines 7-21), the stretchable fabric layer comprising an inner fabric layer and an outer fabric layer (Col-. 4, lines 21-22), the inner fabric layer and the outer fabric layer cooperating to define a pocket (Col-4, lines 21-22); and a side padding layer non-removably positioned (Fig-13, #21) within the pocket, the side padding layer being disconnected from each of the inner fabric layer and the outer fabric layer (Col. 4, lines 26-39), the side padding layer comprising a padding material (Col. 4, lines 5-8 and Col. 5, lines 52-67); and wherein the multi-layered sidewall and the side padding layer form a substantially cylindrical shape (Fig. 13), and wherein the substantially cylindrical shape defines a circular opening for a head of a wearer (Fig. 13); and wherein the side padding layer is substantially rectangular (Fig 3, #21) and extends circumferentially about the head guard (Fig. 13), the side padding layer comprising a first end surface, a second end surface, a top surface, and a bottom surface (Fig. 13), and wherein the first end surface and the second end surface are connected by the top surface and the bottom surface, and wherein the first end surface is circumferentially spaced from the second end surface to define a padding gap therebetween (Fig. 13) in a rear portion of the head guard (Fig. 13), the padding material extending continuously and circumferentially within the pocket about the head guard (Fig. 13), between the first end surface and the second end surface, such that the entirety of the padding gap defined by the first end surface and the second end surface is devoid of the padding material (Fig. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picotte (US 7103923 B2) in view of Luhtala (US5729830 A) and Crisco et al. (US6826509B2).  
Regarding claim 1,  Picotte discloses an elasticized under helmet skull-cap (Col. 9, lines 3-49, Capable of wearing under a helmet) comprising: a circular head-encircling band having a crown (Figs. 1-3, 5, Crown portion is the top area of the helmet and band portion is the bottom area of a Helmet right above the forehead, see Annotated Fig 1 below); at least one pocket (Col. 7, lines 50-53) ; an impact-absorbing gel pad in the pocket (Figs. 3-5; col. 3, lines 30-50). However, Picotte does not explicitly disclose that the liner may be worn under a helmet, it is noted that the liner maybe worn and capable of using under a helmet (Col. 9, lines 3-49).

    PNG
    media_image1.png
    221
    323
    media_image1.png
    Greyscale

Annotated Fig 1 of Picotte
However, Picotte is silent on wherein the band and crown each define multiple pockets. 
Luhtala teaches a protective headgear having a plurality of pockets (at least one
in the band portion and in the crown portion) for holding protective pads (Figs-2, 9, and 11; Col. 4, lines 14-22; Col. 5, lines 30-41; Col. 6, lines 15-18).
Picotte and Luhtala are considered analogous art to the claimed invention because they are in the same field of invention for headgear for protecting the head. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band and crown of Picotte to have a plurality of pockets as taught by Luhtala in order to provide individual pockets for each protective pad and secure the pads inside the pockets within the headgear (in the band and crown portion). (Fig. 3B)
Picotte and Luhtala disclose the invention as claimed above. They fail to disclose wherein an electronic accelerometer sensor measuring longitudinal, lateral, vertical and resultant acceleration with a memory is disposed in the impact absorbing gel pad to measure impact. 
Crisco discloses an electronic accelerometer sensor (Fig 1-7, #14; Col 7, lines 29-50) measuring longitudinal, lateral, vertical and resultant acceleration with a memory (Col 5, lines 20-27) disposed in a cushion/pad (Fig 5 shows having a sensor #14 in the cushion #22,Col 7 lines 28-65).
Picotte, Luhtala and Crisco are considered analogous art to the claimed invention because they are in the same field of invention for Headgear for protecting the head. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gel pad of Picotte to include the sensor (an electronic accelerometer sensor) as taught by Crisco in order to monitor and record the acceleration data as well as to alert the wearer of possible hazardous conditions (Abstract). 
Regarding claim 2, Picotte as modified discloses the limitation of Claim 1 as described above and Luhtala further discloses wherein the pads are removable from the pockets (Fig-2; Col. 4, lines 14-22; Col. 5, lines 30-41; Col. 6, lines 15-18).
Regarding claim 3, Picotte as modified discloses the limitation of Claim 2 as described above and Luhtala further discloses wherein the pockets are formed by overlapping pieces of fabric (Fig. 9; col. 4, lines 14-16).
Regarding claim 4, Picotte as modified discloses the limitation of Claim 1 as described above and Picotte further discloses wherein the pads are an impact-absorbing gel (Col. 3, lines 30-50).
Regarding claim 6, Picotte as modified discloses the limitation of Claim 1 as described above and Picotte further discloses wherein the band and crown are an elasticized, stretchable material (Col. 9, lines 20-32; it is well known that spandex and Lycra are elasticized and stretchable materials).	
Regarding claim 7, Picotte as modified discloses the limitation of Claim 1 as described above and Picotte further discloses the impact absorbing gel pad includes a foam foam disposed on the impact absorbing gel pad (Col. 5, line 60 toCol. 6, line 34). Although, Picotte doesn’t explicitly disclose that the foam is expanded foam. However, it is noted an expanded foam may be used (Col- 4, lines 30-48). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Picotte and Luhtala to have an expanded foam in order to provide a protective benefit to a wearer and it would be obvious to one of ordinary skill that an expanded foam would provide the same predictable results of providing protection to a wearer. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 8, Picotte as modified discloses the limitation of Claim 1 as described above and Picotte further discloses wherein the liner has a tail piece formed from impact absorbing gel to adjust a size of the liner (Fig. 3B; Refer to the pads in the back of the liner as a “tail piece”).
Regarding claim 9, Picotte as modified discloses the limitation of Claim 1 as described above and Crisco  further discloses the sensor includes an accelerometer, a power source, and a wireless transmitter configured such that accelerometer data may be transmitted wirelessly (Fig 7, Col 8; lines 29-68). 
Picotte, Luhtala and Crisco are considered analogous art to the claimed invention because they are in the same field of invention for Headgear for protecting the head. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Picotte’s headgear/liner to have the teaching of Crisco by having a sensor and supporting component such as an accelerometer, a power source, and a wireless transmitter in the gel pad so that the battery can provide the power to the sensor for transmitting data to a display remote (computer) in order to communicate and track the data of the wearer wirelessly immediately or at a later time in order to determine the linear, rotational and normal components of acceleration of the player's head. (Abstract, Col 5; lines 20-37).
Regarding claim 10, Picotte as modified discloses the limitation of Claim 1 as described above and Crisco further discloses comprising an application program disposed on a personal electronic device (#40 PC) for receiving information from the sensor wirelessly (Fig 7, Col 8; lines 51-68) . 
Picotte, Luhtala and Crisco are considered analogous art to the claimed invention because they are in the same field of invention for Headgear for protecting the head. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Picotte’s headgear/liner to have the teaching of Crisco  by having an application program disposed on a personal electronic device so that the user can track data and make a record of activities wirelessly in real time (Abstract, Col 5; lines 20-37). 
Claim 5 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Picotte (US 7103923 B2) in view of Luhtala (US5729830 A) and Crisco et al. (US6826509B2) as combined above and further in view of Kriesel et al. (hereinafter Kriesel) (US7041719B2).
Regarding claim 5, Picotte as modified discloses the limitation of Claim 4 as described above. Picotte as modified above fails to disclose wherein the gel is a thermoplastic elastomer, However Picotte noted that any medium may be used to fill the pad (col. 3, line 35).
Kriesel especially discloses wherein the gel is a thermoplastic elastomer (Col. 3, lines 17-34 and Col. 4, lines 13-34).
Picotte as modified and Kriesel are considered analogous art to the claimed invention because they are in the same field of invention for protective item (protection human body parts). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Picotte’s headgear/liner gel to have the teaching of  Kriesel by having a thermoplastic elastomer in order to provide comfort and protection to the head of the wearer and additionally, it has been held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 11-17 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Picotte (US 7103923 B2) in view of Luhtala (US5729830 A), Kriesel et al. (hereinafter Kriesel) (US7041719B2), McCormick (US 7943225 B2) and Crisco et al. (US6826509B2). 
Regarding claim 11,  Picotte discloses an under-sports helmet liner (Col- 9, lines 3-49) comprising: a circular head-encircling band having a crown (Figs. 1-3, 5, Crown portion is the top area of the helmet and band portion is the bottom area of a Helmet near the forehead, See annotated Fig 1 above) made from a breathable material (Col. 9, lines 3-49) to allow the evaporation of sweat and dissipate heat; said band and crown each defining at least one pocket (Col. 7, lines 50-53), without fasteners, said pocket being stretchable said crown extending across the top of a wearer's head from a forehead area to a back of the neck (Fig. 3); at least one impact-absorbing re-usable gel pad (Figs. 3-5; Col. 3; lines 30-50; pads can be re-usable) in said pocket (Fig 5), said pads are disposed to protect designated areas of a wearer's skull from impact transmitted through a commercially available helmet worn over the helmet liner by further absorbing the impact, and the commercially available helmet may be used due to reduced thickness of the re-usable gel pad having enhanced energy absorbing capabilities, whereby protection provided by the sports helmet is enhanced (Picotte meets the structural/functional features as claimed).
However, Picotte does not explicitly disclose that the liner may be worn under a helmet, it is noted that the liner maybe worn and capable of using under a helmet (Col. 9, lines 3-49).
Moreover, Picotte is silent on wherein the band and crown each define pockets. 
Luhtala teaches a protective headgear having a plurality of pockets (at least one
in the band portion and in the crown portion) forholding protective pads (Figs-2, 9, and 11; Col. 4, lines 14-22; Col. 5, lines 30-41; Col. 6, lines 15-18).
Picotte and Luhtala are considered analogous art to the claimed invention because they are in the same field of invention for Headgear for protecting the head. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band and crown of Picotte to have a plurality of pockets as taught by Luhtala in order to provide individual pockets for each protective pad and secure the pads inside the pockets within the headgear (in the band and crown portion). (Fig. 3B)
Picotte as modified by Luhtala disclose as claimed above, however, they fail to disclose wherein the gel pad having epoxidized vegetable oil containing a thermoplastic elastomer and a prepolymer and stabilizers.
Kriesel discloses an impact absorbing gel having an epoxidized vegetable oil containing a thermoplastic elastomer and a prepolymer and stabilizers to resist fungus and including apertures in the pad for ventilation. (Abstract; Col-2, lines 26-34 and Col. 3, lines 12- 13; Col. 5, lines 33-37).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Picotte and Luhtala’s invention to have the epoxidized vegetable oil w/thermoplastic elastomer and a prepolymer as taught by Kriesel because Picotte notes that any medium may be used to fill the pad (col. 3, line 35). Further it has been held that it is within the general skill of a worker in the art to
 select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (it is noted that the stabilizer is capable of resisting fungus). 
Picotte as modified by Luhtala and Kriesel disclose the invention as claimed above. However, they fail to disclose apertures in the pad for ventilation. 
McCormick discloses a gel pad having apertures for ventilation (Col. 3, lines 14-18).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Picotte’s invention to have a gel pad having apertures in order to promote air circulation/flow within the user’s head (col. 3, lines 14-18).
Picotte as modified discloses the invention as claimed above. However, they fail to discloses wherein an electronic accelerometer sensor measuring longitudinal, lateral, vertical and
resultant acceleration with a memory is disposed in the impact absorbing gel pad to measure impact. 
However, Crisco discloses wherein an electronic accelerometer sensor measuring longitudinal, lateral, vertical and resultant acceleration with a memory (Col 5, lines 20-27) is disposed in the impact absorbing gel pad to measure impact (Fig 5 shows having a sensor #14 in the cushion #22, Col 7 lines 28-65).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gel pad of Picotte to include the sensor (an electronic accelerometer sensor) as taught by Crisco in order to monitor and record the acceleration data as well as to alert the wearer of possible hazardous conditions (Abstract ). 
Regarding claim 12, Picotte as modified discloses the limitation of claim 11 as described above and Luhtala further discloses wherein the pads are removable from the pockets (Fig. 2; Col. 4, lines 14-22, Col. 5, lines 30-41; Col. 6, lines 15-18).
Regarding claim 13, Picotte as modified discloses the limitation of Claim 11 as described above and Luhtala further discloses wherein the pockets are formed by overlapping pieces of fabric (Fig. 9; col. 4, lines 14-16).
Regarding claim 14, Picotte as modified discloses the limitation of  Claim 11 as described above and Picotte further discloses wherein the pads are an impact-absorbing gel (Col. 3, lines 30-50). 
Regarding claim 15, Picotte as modified discloses the limitation of  Claim 14 as described above and Kriesel further discloses wherein the gel is a thermoplastic polymer and a prepolymer (Abstract; Co. 2, lines 26-34 and Col. 3, lines 12-13;Col. 5, lines 33-37).
Regarding claim 16, Picotte as modified discloses the limitation of  Claim 14 as described above and Crisco further discloses wherein the sensor is coupled to a portable electronic device through a wireless network (Fig 7, Col 8; lines 51-68) . 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Picotte’s invention to couple the sensor to a portable electronic device through wireless capabilities in order to help transmit data to a remote device and track the data in real-time (Abstract, Col 5; lines 20-37). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-8613114B1 by Olivares Velasco discloses a head guard is provided which has a fabric layer and a padding layer. The head guard is stretchable between a relaxed configuration and an expanded configuration. The expanding configuration has a convex shape such that it can conform to a head of a wearer. The head guard can be worn by a wearer in combination with a helmet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732